MEMORANDUM OF DECISION.
Employer Hillcrest Foods, Inc. appeals from a Workers’ Compensation Commission decree awarding employee Claire Theriault further compensation for total incapacity. We find no error in that decree on this record.
The employer did not dispute that Mrs. Theriault had suffered a work-related injury but denied that she was entitled to further compensation for total incapacity. Based on the testimony of a treating physician, an examining physician, and the employee herself, the Commissioner found that Mrs. Theriault was “without any work capacity’-totally incapacitated because of physical inability to work.
The Commissioner’s findings of fact as to incapacity for work are final if supported by competent evidence and the reasonable inferences to be drawn therefrom. Page v. General Elec. Co., Me., 391 A.2d 303, 305 (1978). There was competent evidence in the record from which the Commissioner could have rationally concluded that Mrs. Theriault was totally incapacitated for work because of her physical condition.
The entry must be:
Appeal denied.
Judgment affirmed.
It is further ordered that the employer pay to the employee an allowance of $550.00 for her counsel fees, plus her reasonable out-of-pocket expenses for this appeal.
All concurring.